Citation Nr: 1106344	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a vitamin B-12 
deficiency.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a vertigo disorder.

5.  Entitlement to service connection for a gastritis disorder.

6.  Entitlement to service connection for bilateral upper and 
lower extremity peripheral neuropathy.

7.  Entitlement to service connection for a tremor disorder of 
the hands.

8.  Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD) and 
depression.

9.  Entitlement to service connection for traumatic brain injury 
(TBI) residuals.

10.  Entitlement to service connection for a cervical spine 
disorder.

11.  Propriety of reduction of a disability rating from 40 
percent disabling to 20 percent disabling effective December 16, 
2009, for service-connected lumbar spine DJD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and G.S.


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from January to September 1999 
and April 2001 to April 2004.  Service in Southwest Asia is 
evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Procedural history

The Veteran's November 2006 claim for entitlement to service 
connection for a vitamin B-12 deficiency, a tremor disorder, a 
right shoulder disorder, an upper and lower back disorder, a 
bilateral knee disorder, a vertigo disorder, a gastritis 
disorder, PTSD and a bilateral upper and lower extremity 
peripheral neuropathy disorder was denied in a May 2007 rating 
decision.  The Veteran disagreed and perfected an appeal.

The Veteran's April 2009 claim for entitlement to service 
connection for TBI residuals was denied in a November 2009 rating 
decision.  The Veteran disagreed and perfected an appeal.

In a January 2010 rating decision, the RO granted entitlement to 
service connection for lumbar spine degenerative joint disease 
(DJD) and evaluated the disability as 40 percent disabling 
effective November 8, 2006, and 20 percent disabling effective 
December 16, 2009.  The Board observes that November 8, 2006, is 
the date VA received the Veteran's initial claim, and December 
16, 2009, is the date of a VA medical examination regarding the 
Veteran's service-connected lumbar spine disability.

In April 2009, the Veteran, G.S. and the Veteran's representative 
presented evidence and testimony in support of the Veteran's 
claims at a hearing before a local hearing officer at the RO.  In 
August 2010, the Veteran, G.S. and the Veteran's representative 
presented testimony in support of the Veteran's claims at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ).  Transcripts of the hearings have been associated with the 
Veteran's VA claims folder.

The issues of service connection for a tremor disorder, an 
acquired psychiatric disorder to include PTSD and depression, TBI 
residuals and a reduction of disability rating evaluation for 
service-connected lumbar spine DJD addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's vitamin B-12 deficiency is not a disorder for 
which compensation can be awarded.

2.  A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran's right shoulder disorder 
is unrelated to his active duty military service.

3.  A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran's bilateral knee disorder 
is unrelated to his active duty military service.

4.  A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran has no vertigo disorder.

5.  A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran has no gastritis or 
irritable bowel syndrome (IBS).

6.  A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran has no bilateral upper and 
lower extremity peripheral neuropathy disorder.

7.  The Veteran and his representative have orally notified the 
VLJ of the Veteran's intent to withdraw the issue of entitlement 
to service connection for a cervical spine disorder from his 
pending appeal to the Board.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a vitamin B-12 
deficiency is denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Entitlement to service connection for a right shoulder 
disorder is denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

3.  Entitlement to service connection for a bilateral knee 
disorder is denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.  Entitlement to service connection for a vertigo disorder is 
denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

5.  Entitlement to service connection for a gastritis disorder is 
denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

6.  Entitlement to service connection for bilateral upper and 
lower extremity peripheral neuropathy is denied.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  The issue of entitlement to service connection for a cervical 
spine disorder is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and 
(d) (West 2002); 38 C.F.R. § 20.204 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from a vitamin B-12 
deficiency that began during service; a right shoulder disorder 
that was incurred during service; bilateral knee DJD that was 
incurred during service; vertigo that he experienced during 
service; an abdominal disorder to include gastritis and IBS that 
he experienced during service; and, bilateral upper and lower 
extremity peripheral neuropathy that began during service.  He 
seeks service connection for each disorder.  In addition, at the 
hearing, the Veteran withdrew his claim for entitlement to 
service connection for a cervical spine disorder.  

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated November 2006 and April 
2009 of the evidence required to substantiate a claim for service 
connection.  In addition, both letters informed the Veteran of 
how VA determines a disability rating and an effective date for a 
claimed disability and of the steps VA would take to assist him 
in developing his claim, including providing him with a medical 
examination and obtaining pertinent records from VA, military and 
other federal and state agencies, and from private medical or 
employment providers.  

The record shows that VBA obtained service treatment records, and 
VA treatment records regarding the Veteran.  The Veteran received 
VA medical examinations April 2007 and December 2009.  The Board 
discusses in greater detail below how those examinations are 
sufficient for purposes of adjudicating the claims under 
consideration.  

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As stated above, the Veteran presented evidence 
and testimony at both a local hearing at the RO and a video 
conference hearing before the undersigned VLJ.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the 
claims on appeal.

Entitlement to service connection for a vitamin B-12 
deficiency.

Entitlement to service connection for a right shoulder 
disorder.

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to service connection for a vertigo disorder.

Entitlement to service connection for a gastritis 
disorder.

Entitlement to service connection for bilateral upper and 
lower extremity peripheral neuropathy.

Because the issues present similar facts and identical law, they 
will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

Analysis

As stated above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board 
will address each element as to each claimed disorder in turn.


Vitamin B-12 deficiency

The Veteran contends that he was diagnosed with a vitamin B-12 
deficiency during service.  Indeed, he testified that the 
deficiency could be the cause of several of the conditions for 
which he seeks service connection.  He testified that a VA 
physician, Dr. K.L., told him that his tremor condition could be 
the cause of tremors he experiences.  See hearing transcript at 
page 6.  At the local RO hearing, the Veteran acknowledged that 
the vitamin B-12 deficiency was not a disorder, but maintained 
that it may be a cause of other disorders like tremors.  See 
local hearing transcript at page 2.  The Board observes that the 
service treatment records of record include January and February 
2003 references and impressions to a Vitamin B-12 deficiency and 
for treatment including over-the-counter Vitamin B-12 tablets and 
B-12 shots.  The fact of a deficiency of a particular vitamin, 
however, does not necessarily meet the criteria of a disorder for 
which compensation can be paid under VA regulations.

As noted above, a claimant must first have a current disability.  
Here, the Veteran seeks service connection for other disorders, 
such as the tremor condition, that he maintains are a result of a 
vitamin B-12 deficiency.  Thus, if the Veteran's contention is 
correct, then the 'current disability' he claims for compensation 
would be the tremor disorder and not the vitamin deficiency 
itself.  The vitamin deficiency is merely a symptom that may be 
associated with the tremor disorder just as pain is a symptom of 
a headache disorder.  Just as complaints of pain symptoms alone 
and without a diagnosed or identifiable underlying malady or 
condition, do not by themselves constitute a disability for which 
service connection may be granted, the Veteran's complaint of 
vitamin B-12 deficiency without a diagnosed or identifiable 
underlying malady or condition is not a disability for which 
service connection can be granted. See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

For those reasons, the Board finds that the evidence fails to 
satisfy Shedden element (1) and the claim fails on that basis.  

Right shoulder

The Veteran contends that he injured his right shoulder during 
service and that it is related to his current right shoulder 
condition.  With regard to Shedden element (1), the record 
includes an April 2007 diagnosis of "right shoulder impingement 
syndrome," and a December 2009 diagnosis of "chronic strain 
with possible rotator cuff injury."  Thus, element (1) is 
satisfied.

With regard to element (2), the record includes service treatment 
entries dated October 1, 2001, and December 2002.  The October 
2001 entry indicates that the Veteran complained of shoulder pain 
and shows a diagnosis of "bilateral scapular muscle pull."  The 
Veteran was treated with a muscle relaxant and a pain reliever.  
No entry indicating the muscle pull was followed up is included 
in the treatment records.  Two December 2002 entries show that 
the Veteran complained of shoulder pain due to an injury incurred 
while snowboarding.  He was diagnosed with a contusion.  For 
purposes of element (2), the evidence establishes an injury or 
event during service.

With regard to element (3), the December 2009 VA examiner, a 
nurse practitioner, opined that the Veteran's current right 
shoulder strain was not related to his active duty service.  The 
rationale given by the examiner was that the conditions diagnosed 
during service were not chronic conditions and that there was no 
right shoulder condition diagnosed within a year after the 
Veteran's discharge from service.  There is no other medical 
evidence of record.

The Veteran, however, contends that the shoulder condition 
persisted throughout his military service and was told by a VA 
physician that the rotator cuff injury was an old injury.  See 
hearing transcript at page 18.  The Board notes that the Veteran 
is competent to provide evidence of a condition he experiences.  
His statement, however, must be viewed in the context of the 
entire record.  The Court has held that contemporaneous evidence 
has greater probative value than history as reported by the 
claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). The 
Court has also held that the Board may consider whether a 
veteran's personal interest may affect the credibility of 
testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran testified that he didn't go back for further 
treatment of the shoulder because the treatment he received was 
essentially pain relievers.  The Board notes, however, that the 
Veteran was much more persistent in following up other conditions 
during service than he did for the shoulder.  The medical 
evidence tends to support the VA examiner's opinion more so than 
the statement of the Veteran regarding chronicity of the right 
shoulder.  

In addition, although a Veteran seeking monetary benefits is not 
automatically suspect, the statement of chronic pain is 
incongruent to the record medical evidence; the record shows that 
the first complaint, treatment, and diagnosis of a chronic 
problem was in December 2009, more than five years after the 
Veteran's discharge.  Such a length of time without treatment is 
negative evidence that weighs against the Veteran's claim. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd Forshey, 1335, 
1358 (Fed. Cir. 2002) (en banc).  With regard to the Veteran's 
statement of what a physician told him about how old the rotator 
cuff tear was, the Board observes that the Veteran's account of 
what health care providers purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent medical 
evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).   
Finally, the Board observes that the record includes no evidence 
that the Veteran is competent to render an opinion as to the age 
of a rotator cuff tear.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In sum, the Board finds that the statements of the Veteran are 
not as probative as those of the December 2009 VA examiner 
regarding the etiology of the Veteran's current right shoulder 
disorder.  For those reasons, the Board finds that Shedden 
element (3) is not satisfied and that the Veteran's claim fails 
on that basis.

Bilateral knee disorder

The Veteran contends that he injured his knees during service by 
running on cobblestone streets.  See hearing transcript at page 
28.  The April 2007 VA examiner diagnosed the Veteran with 
"bilateral mild chondromalacia."  The December 2009 VA 
examiner, based in part on x-ray evidence, diagnosed the Veteran 
with bilateral knee DJD.  Element (1) is therefore satisfied.

The Veteran's service treatment records include a September 16, 
2003, entry of complaints of bilateral knee pain due to running.  
That is the only entry of record.  The December 2009 VA examiner 
opined that the service treatment records do not contain evidence 
of a chronic knee disorder during service.  Based on that 
assessment, the examiner found that it was not at least as likely 
as not that the Veteran's current knee DJD was related to his 
active duty service.

The Board notes that the Veteran again testified that he did not 
seek any follow-up treatment because the treatment he received 
was simply provision of anti-inflammatory medication.  The Board 
observes that the September 2003 entry indicates that there was 
no swelling and full range of motion of the knees, and that there 
was no instability of the knee observed.  Thus, the clinical 
evidence during service was of a normal knee; hence, the 
assessment at the time was knee strain.  The Board finds that 
such evidence supports the VA examiner's opinion that no chronic 
knee disorder was observed during service.  The Veteran's 
testimony of a chronic knee disorder that began during service is 
not as probative as the record evidence relied upon by the VA 
examiner in reaching a conclusion that no chronic disorder 
existed.  For those reasons, the Board finds that Shedden 
elements (2) and (3) are not satisfied and that the Veteran's 
claim fails on those bases.

Vertigo

The Veteran testified that he felt car sick on several occasions 
when he rode in the back seat of a car during his assignment in 
Germany.  There is no diagnosis of vertigo of record.  As noted 
above, while the Veteran is competent to report the symptoms he 
experienced, there is no evidence he is competent to diagnose a 
medical condition.  Nothing in the record suggests he has the 
training, experience or education to make a medical diagnosis.  
For that reason, his testimony and his statements that he has 
vertigo are not probative.  Without a diagnosis, the claim fails 
for lack of evidence of element (1).  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); See also Chelte v. Brown, 10 Vet. App. 268 
(1997).  

Gastritis

The April 2007 VA examiner did not diagnose a gastrointestinal 
condition.  The results of a May 2007 upper GI [gastrointestinal] 
series were deemed "negative" for any abnormality.  The 
December 2009 VA examiner, after review of the Veteran's VA 
claims folder and examination of the Veteran, diagnosed an 
"intermittent abdominal pain with occasional complaints of 
nausea with no history of vomiting, diarrhea, constipation, or 
altered bowel habits with tenderness to palpation on physical 
examination of unknown etiology with insufficient clinical 
evidence at present to warrant a diagnosis of any chronic 
pathologic disorder."  In other words, no diagnosis of an 
underlying malady or condition was made and only the Veteran's 
complaints and subjective indications of pain were observed.  As 
noted above, complaints of pain by themselves without an 
underlying malady are not sufficient for service connection.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As above, the Board notes that the Veteran is competent to report 
his symptoms, but is not competent to make a medical diagnosis of 
an underlying condition.  Because no diagnosis of a current 
gastrointestinal condition was made, the Board finds that the 
claim fails for lack of evidence to satisfy element (1).

Peripheral neuropathy

The Veteran contends that he feels tingling and numbness in his 
hands and feet.  An undated note in the Veteran's service 
treatment record indicates the Veteran made the same contention 
during service.  At the August 2010 hearing, the Veteran stated 
that during service his hands and feet felt like they 
occasionally went to sleep.  See hearing transcript at page 52.  
The April 2007 VA examiner performed a peripheral nerve 
examination and found that the Veteran's upper and lower 
extremity motor function and sensory function were within normal 
limits.  No diagnosis of peripheral neuropathy was made and the 
examiner opined that there was "no pathology to explain the 
tingling" which the Veteran reported.  There is no other medical 
diagnosis of peripheral neuropathy of record, and the Veteran 
testified that he has not been diagnosed with peripheral 
neuropathy.   See hearing transcript at page 52.  

As above, the Board notes that the Veteran is competent to report 
his symptoms, but is not competent to make a medical diagnosis of 
an underlying condition.  Because no diagnosis of a current 
peripheral neuropathy condition was made, the Board finds that 
the claim fails for lack of evidence to satisfy element (1).

Entitlement to service connection for a cervical spine 
disorder.

The Veteran indicated at the August 2010 video conference hearing 
that he wished to withdraw his claim for entitlement to service 
connection for a cervical spine disorder.  Under 38 U.S.C.A. 
§ 7105, the Board does not have jurisdiction over issues 
withdrawn by the Veteran.  Pursuant to 38 C.F.R. § 20.204, the 
Veteran can withdraw his appeal, or any issue therein, at a 
hearing before the Board.  Pursuant to 38 C.F.R. § 20.204(b), the 
withdrawal was effective upon receipt by the Board, or in this 
case, on August 12, 2010.  Thus, the Board has no jurisdiction to 
consider the issue of entitlement to service connection for a 
cervical spine disorder which has been withdrawn and it shall 
therefore be dismissed.









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a vitamin B-12 deficiency 
is denied.

Entitlement to service connection for a right shoulder disorder 
is denied.

Entitlement to service connection for a bilateral knee disorder 
is denied.

Entitlement to service connection for a vertigo disorder is 
denied.

Entitlement to service connection for a gastritis disorder is 
denied.

Entitlement to service connection for bilateral upper and lower 
extremity peripheral neuropathy is denied.

Entitlement to service connection for a cervical spine disorder 
is dismissed.














	(CONTINUED ON NEXT PAGE)



REMAND

Entitlement to service connection for a tremor disorder of 
the hands.

Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD and depression.

Entitlement to service connection for TBI residuals.

Propriety of a reduction of a disability rating from 40 
percent disabling to 20 percent disabling effective 
December 16, 2009, for service-connected lumbar spine DJD.

Reasons for remand

Tremors

The Veteran has been diagnosed by the April 2007 VA examiner with 
a current tremor condition.  The Veteran's service treatment 
records include several entries indicating that a tremor 
condition existed during service.  There is no medical opinion 
regarding the etiology of the current condition and whether it is 
at least as likely as not related to the condition documented 
during service.  The April 2007 VA examination was not complete 
for this reason.  

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2010).

The Board remands the claim for further evidentiary development.


Acquired psychiatric disorder

The Veteran has been diagnosed with depression NOS [not otherwise 
specified].  He seeks service connection for PTSD based on his 
involvement in duties in Iraq.  The Board observes, however, that 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
clarified how the Board should analyze claims for posttraumatic 
stress syndrome and other acquired psychiatric disorders.  As 
emphasized in Clemons, though a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed." Id. 
 Essentially, the Court found that a Veteran does not file a 
claim to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the Veteran.  Here, 
no medical opinion was sought to determine whether the Veteran's 
diagnosed depression was related to his active duty service.
 
Moreover, since the RO has adjudicated the Veteran's claim, VA 
has changed regulations pertaining to underlying stressors for 
PTSD.  Specifically, the regulations have liberalized, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  New paragraph 38 C.F.R. 
§ 3.304(f)(3) states in pertinent part:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

There has been no examination regarding whether the Veteran has 
PTSD.  Under the new regulation, it appears that the Veteran is 
entitled to an examination to determine whether he has PTSD and 
if so, whether it is related to a stressor event experienced 
during service.  The Board further notes that at the August 2010 
hearing, the Veteran testified that during his assignment in 
Iraq, he was in fear for his life and served in capacities that 
may make his contentions plausible.   Such a determination is, 
however, a medical one. 

The Board remands the claim for further development.

TBI residuals

The Board observes that there is no diagnosis of TBI per se.  
There is, however, a March 2008 neuropsychology treatment note 
that indicates the Veteran's brain MRI results appear to manifest 
in slow motor responses.  The MRI results apparently provide 
evidence of an organic abnormality.  There is no medical 
examination that has been done to determine whether the Veteran 
has any residual that is attributable to an event, injury or 
disease incurred during service.  Such examination must be 
accomplished.

Reduction

As noted in the Introduction, the RO granted service connection 
for lumbar spine DJD in a January 2010 rating decision.  Based on 
the results of the April 2007 VA examination that showed the 
Veteran's forward flexion was limited to 30 degrees, the 
Veteran's disability was evaluated as 40 percent disabling up to 
the date of the December 2009 VA examination which showed the 
Veteran's forward flexion was limited to 40 degrees.  That 
difference resulted in the RO's assignment of a 20 percent 
disability rating from the date of the December 2009 examination.

The Veteran testified at the August 2010 hearing that the 
December 2009 examination was inadequate because the examiner 
failed to use a goniometer.  See hearing transcript at page 64.  
There is no indication in the December 2009 examination report 
that the examiner used a goniometer.  The Board observes that 
38 C.F.R. § 4.46 states, in pertinent part, that "the use of a 
goniometer in the measurement of limit of motion is indispensable 
in examinations conducted within [VA]."  The Board observes that 
the examination was the sole basis for the reduction of VA 
benefits to the Veteran.  For those reasons and pursuant to the 
Court's guidance in Barr, the Board remands the claim for a new 
examination.

Accordingly, the case is REMANDED for the following action:

1.  VBA should ensure that all recent VA 
treatment records are associated with the 
Veteran's VA claims folder.

2.  Following completion of the foregoing, 
VBA shall provide the Veteran with medical 
examinations to determine the following:

A.  VBA shall arrange for the Veteran's VA 
claims folder to be provided to an 
appropriate VA physician.  The examiner shall 
review the Veteran's VA claims folder and 
provide an opinion whether it is at least as 
likely as not that the Veteran's diagnosed 
tremor condition is at least as likely as not 
related to the condition observed during the 
Veteran's active duty service.  If the 
examiner determines that an examination of 
the Veteran is required in order to provide 
the requested opinion, such examination shall 
be accomplished.  Any diagnostic test or 
consult deemed by the examining physician 
shall be accomplished.  If the examiner is 
unable to render the requested opinion 
without resort to mere speculation, the 
rationale of why that is the case shall be 
stated.  The examiner's written report shall 
be associated with the Veteran's VA claims 
folder. 

  B.  VBA shall arrange for the Veteran to be 
examined by a VA psychiatrist or psychologist 
who has not previously examined the Veteran.  
The examiner shall determine the nature of 
any acquired psychiatric disorder manifested 
by the Veteran and provide a diagnosis of any 
such disorder.  The examiner shall review the 
Veteran's VA claims folder and provide an 
opinion whether it is at least as likely as 
not that the Veteran's diagnosed acquired 
psychiatric disorder was incurred in or 
aggravated during active duty service.  

If PTSD is diagnosed, the examiner shall 
specify whether the Veteran's PTSD symptoms 
are related to the claimed stressors stated 
in the Veteran's VA claims folder and whether 
such stressors are adequate to support a 
diagnosis of PTSD.  The examiner's written 
examination report shall be associated with 
the Veteran's VA claims folder.

C.  VBA shall provide the Veteran's VA claims 
folder to an appropriate physician 
experienced in the diagnosis of traumatic 
brain injuries and their residual effects.  
The examiner shall examine the Veteran and 
describe the nature of any neurologic 
disorder or other disorder that is associated 
with the abnormal condition identified in the 
MRI of the Veteran's brain dated April 2008.  
If the examiner determines that further 
diagnostic testing or consult is required, 
such should be accomplished.  If a diagnosis 
is made of an organic brain abnormality, the 
examiner shall provide an opinion whether it 
is at least as likely as not that the 
Veteran's diagnosed disorder was incurred 
during his active duty service or aggravated 
during his active duty service.  If the 
examiner is unable to provide the requested 
opinion without resort to mere speculation, 
the examiner shall state the rationale for 
why that is the case.  The examiner's written 
examination report shall be associated with 
the Veteran's VA claims folder.

D.  VBA shall provide the Veteran's VA claims 
folder to an orthopedic specialist who shall 
review the claims folder before examining the 
Veteran.  The examiner shall describe the 
current nature of the Veteran's service-
connected lumbar spine DJD symptoms and 
report the extent of ranges of motion of 
flexion and extension using a goniometer.  
The examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

3.  Following completion of the foregoing, 
VBA shall readjudicate the Veteran's claims 
for service connection for tremors, an 
acquired psychiatric disorder to include PTSD 
and depression, TBI residuals and the 
propriety of reduction of the disability 
rating of the Veteran's service-connected 
lumbar spine DJD.  If the benefits sought on 
appeal remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


